DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 01 December 2020, claims 1-20 are presently pending in the application, of which, claims 1, 15 and 19 are presented in independent form. The Examiner acknowledges amended claim 16. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 01 September 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive. The Applicant argues:
(1) Neither Ofer nor Pareek, either alone or in combination, fails to teach or suggest the limitation ‘…calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser,’ as recited in independent claim 1, and similarly in claims 15 and 19, respectively.
The Examiner disagrees. The modified teachings of Ofer with Pareek discloses … calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser, where the Examiner notes, see Applicant’s disclosure, paragraph [0033], which discloses calculating the size of the redo log file, indicating the resource costs to infer the size of the redo log. Similarly, Pareek, see paragraph [0044], which determines (e.g. calculates) the size of the log file, exceeds the maximum size of the log (e.g. costly), for the vendor access module (e.g. application in which the user (e.g. consumer) uses to provide access to log files by the data capture or replication system, as further described in paragraph [0038]. For example, the VAM may read the binary log events, process them into a queue, etc., based on the size of the log file, which then determines how the log may be parsed or read, as further described in paragraphs [0060-0065]. The Examiner notes that parsing and reading of the log file denotes a presence of a log reader and parser, as such the claim limitation is clearly disclosed by the combined sited art. 

No other argument was presented and therefore the Examiner maintains the rejection below.

Allowable Subject Matter
Claims 5, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer, Effi et al (U.S. 2006/0218204 and known hereinafter as Ofer)  in view of Pareek, Alok, et al (U.S. 2012/0030172 and known hereinafter as Pareek).

As per claim 1, Ofer teaches a computer-implemented method comprising: 
obtaining, for a group of data consumers of transaction log file data in transaction log files of a database system, respective log record identifiers, and identifying, based on the log record identifiers, a respective restart log position and current log position for each data consumer of the group of data consumers (e.g. Ofer, see paragraph [0025-0027], which discloses a log chain “fingerprint,” which is a collection of data that intends to uniquely identify a log chain, where log data is typically transferred to a data storage unit and identifies which versions of the log files corresponds to the intended database state. Additionally, log chain fingerprints include metadata for log files that may describe positions in the log files.); 
determining transaction log file distances between the restart log positions and the current log positions of each pair of one or more pairs of data consumers of the group of data consumers (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.);
Although Ofer discloses transaction log files, it does not explicitly disclose calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser; based on the calculated resource costs, determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers; and performing processing based on the determining whether to share. 
Pareek discloses based on the determined transaction log file distances, calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); 
based on the calculated resource costs, determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers (e.g. Pareek, see paragraphs [0043-0048],  which discloses the log file containing the transaction data could be sent to the target system in the replicated system.); and
performing processing based on the determining whether to share (e.g. Pareek, see paragraphs [0047-0055], which discloses the log files may be flushed to the target system.). 
Ofer is directed to log stream validation in log shipping data replication system. Pareek is directed to heterogeneous log based replication. Both are analogous art 

As per claim 15, Ofer teaches a computer system comprising: 
a memory (e.g. Ofer, see Figure 1, which discloses memory); and 
a processor in communication with the memory (e.g. Ofer, see Figure 1, which discloses memory coupled to a process on a network.), wherein the computer system is configured to perform a method comprising: 
obtaining, for a group of data consumers of transaction log file data in transaction log files of a database system, respective log record identifiers, and identifying, based on the log record identifiers, a respective restart log position and current log position for each data consumer of the group of data consumers (e.g. Ofer, see paragraph [0025-0027], which discloses a log chain “fingerprint,” which is a collection of data that intends to uniquely identify a log chain, where log data is typically transferred to a data storage unit and identifies which versions of the log files corresponds to the intended database state. Additionally, log chain fingerprints include metadata for log files that may describe positions in the log files.); 
determining transaction log file distances between the restart log positions and the current log positions of each pair of one or more pairs of data consumers of the group of data consumers (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.);

Pareek discloses based on the determined transaction log file distances, calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); 
based on the calculated resource costs, determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers (e.g. Pareek, see paragraphs [0043-0048],  which discloses the log file containing the transaction data could be sent to the target system in the replicated system.); and
performing processing based on the determining whether to share (e.g. Pareek, see paragraphs [0047-0055], which discloses the log files may be flushed to the target system.). 
Ofer is directed to log stream validation in log shipping data replication system. Pareek is directed to heterogeneous log based replication. Both are analogous art because they are directed to log file manipulation and transmission and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Ofer with the teachings of Pareek to include the claimed features with the motivation to optimize data replication.


a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method (e.g. Ofer, see Figure 1.) comprising: 
obtaining, for a group of data consumers of transaction log file data in transaction log files of a database system, respective log record identifiers, and identifying, based on the log record identifiers, a respective restart log position and current log position for each data consumer of the group of data consumers (e.g. Ofer, see paragraph [0025-0027], which discloses a log chain “fingerprint,” which is a collection of data that intends to uniquely identify a log chain, where log data is typically transferred to a data storage unit and identifies which versions of the log files corresponds to the intended database state. Additionally, log chain fingerprints include metadata for log files that may describe positions in the log files.); 
determining transaction log file distances between the restart log positions and the current log positions of each pair of one or more pairs of data consumers of the group of data consumers (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.);
Although Ofer discloses transaction log files, it does not explicitly disclose calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser; based on the calculated resource costs, determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers; and performing processing based on the determining whether to share. 
based on the determined transaction log file distances, calculating resource costs for data consumers of each pair of the one or more pairs to share a log reader and log parser (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); 
based on the calculated resource costs, determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers (e.g. Pareek, see paragraphs [0043-0048],  which discloses the log file containing the transaction data could be sent to the target system in the replicated system.); and
performing processing based on the determining whether to share (e.g. Pareek, see paragraphs [0047-0055], which discloses the log files may be flushed to the target system.). 
Ofer is directed to log stream validation in log shipping data replication system. Pareek is directed to heterogeneous log based replication. Both are analogous art because they are directed to log file manipulation and transmission and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Ofer with the teachings of Pareek to include the claimed features with the motivation to optimize data replication.

As per claim 2, <> teaches the method of claim 1, wherein calculating a resource cost for data consumers of a pair of the one or more pairs to share a log reader and log parser comprises: 
determining an amount of log read data between the pair of data consumers as a distance between a restart log position of a first data consumer of the pair and a restart log position of a second data consumer of the pair (e.g. Pareek, see paragraphs [0046-0048], ; 
determining an in-scope portion of the log read data that is in-scope for the pair (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.);
determining an amount of log parse data between the pair as a distance between a current log position of the first data consumer and a current log position of the second data consumer (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); 
determining an in-scope portion of the log parse data that is in-scope for the pair (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); and 
determining the resource cost as a function of (i) a cost to read the amount of log read data, (ii) a cost to process the in-scope portion of the log read data, and (iii) a cost to parse the in-scope portion of the log parse data (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.). 

As per claim 3, the modified teachings of Ofer with Pareek teaches the method of claim 1, wherein the determining whether to share a log reader and log parser between any two or more data consumers of the group of data consumers comprises performing 
identifying the data consumer, of the group of data consumers, that has an oldest restart log position of the group, the data consumer that has the oldest restart log position being a first data consumer of the group (e.g. Ofer, see paragraph [0025-0027], which discloses a log chain “fingerprint,” which is a collection of data that intends to uniquely identify a log chain, where log data is typically transferred to a data storage unit and identifies which versions of the log files corresponds to the intended database state. Additionally, log chain fingerprints include metadata for log files that may describe positions in the log files.); 
for each other data consumer of the group, other than the first data consumer, performing: 
comparing a determined resource cost for the first data consumer and the other data consumer to share a log reader and log parser to a latency threshold corresponding to the other data consumer (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.); and 
identifying, based on the comparing, whether the other data consumer is able to share a log reader and log parser with the first data consumer (e.g. Ofer, see paragraph [0025-0027], which discloses a log chain “fingerprint,” which is a collection of data that intends to uniquely identify a log chain, where log data is typically transferred to a data storage unit and identifies which versions of the log files corresponds to the intended database state. Additionally, log chain fingerprints include metadata for log files that may describe positions in the log files.). 

As per claim 4, the modified teachings of Ofer with Pareek teaches the method of claim 3, wherein, based on each other data consumer of the group being identified as (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.). 

As per claim 6, the modified teachings of Ofer with Pareek teaches the method of claim 5, wherein based on the iterating stopping at an iteration based on each other data consumer of the group being identified as able to share a log reader and log parser with the first data consumer, the determining whether to share a log reader and log parser between any two or more data consumers of the initial group comprises determining that all data consumers of the redefined group of that iteration are to share a log reader and log parser, and wherein the performing processing comprises setting a restart log position and current log position for the shared log reader and log parser to the restart log position and current log position, respectively, of the first data consumer of the redefined group (e.g. Ofer, see paragraphs [0047-0050], which discloses iterating truncation points to indicate what log file is to be propagated to the devices.). 

As per claim 7, the modified teachings of Ofer with Pareek teaches the method of claim 5, wherein based on the iterating stopping at an iteration being based on the 
selecting a group, from the initial group and the redefined groups of the iterating, that includes a greatest number of data consumers identified as being able to share a log reader and log parser with the first data consumer of that group (e.g. Ofer, see paragraphs [0047-0050], which discloses iterating truncation points to indicate what log file is to be propagated to the devices.); 
determining to share a log reader and log parser between the first data consumer of the selected group and all of the data consumers, of that selected group, identified as being able to share a log reader and log parser with that first data consumer of the selected group, wherein the performing processing comprises setting a restart log position and current log position for the shared log reader and log parser to the restart log position and current log position, respectively, of the first data consumer of that selected group (e.g. Ofer, see paragraphs [0047-0050], which discloses iterating truncation points to indicate what log file is to be propagated to the devices.). 

As per claim 8, the modified teachings of Ofer with Pareek teaches the method of claim 1, further comprising, based on determining that a restart log position and a current log position for another data consumer is within bounds of a staging store for a shared log reader and log parser being shared between data consumers of the group, sharing the shared log reader and log parser with the another data consumer (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last . 

As per claim 9, the modified teachings of Ofer with Pareek teaches the method of claim 1, further comprising, based on determining that at least one selected from the group consisting of: 
(i) a restart log position for another data consumer and (ii) a current position for the another data consumer is older than an oldest operation in a staging store for a shared log reader and log parser being shared between data consumers of the group:
determining that the another data consumer is not to share the shared log reader and log parser (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.); and 
selecting, for the another data consumer, between the group consisting of (i) using, by the another data consumer, a private log reader and log parser, and (ii) reloading in-scope tables of the database for the another data consumer in lieu of the another data consumer using a log reader and log parser (e.g. Pareek, see paragraphs [0046-0048], which discloses MySQL logs are calculated to determine the size of the log file, where the size of the file determines how to rotate log and/or transmit log files when requested by a log reader or parser.). 

As per claims 11 and 18, the modified teachings of Ofer with Pareek teaches the method of claim 1 and the computer system of claim 15, respectively, further comprising, based on determining that (i) a restart log position for another data consumer is newer than a log position of a last log record read by a shared log reader (e.g. Ofer, see paragraphs [0045-0050], which discloses log chain fingerprint which includes the size of the log file (e.g. byte distance) between of the log files, which are in chronological order, indicating a discrepancy between a first transaction log file and a second transaction log file.), performing: 
determining a resource cost for the another data consumer to share the shared log reader and log parser as a function of costs to read, process, and parse log data of the transaction log files (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.); and 
determining whether the another data consumer is to share the shared log reader and log parser based on whether the resource cost exceeds a latency threshold for the another data consumer (e.g. Ofer, see paragraphs [0027-0034], which discloses log files include file size (e.g. distance) as well as the last modified time to indicate log position, where the collection of creation time can be used to distinguish alternative versions of the log record.). 

As per claim 12, the modified teachings of Ofer with Pareek teaches the method of claim 1, wherein the identifying the restart log position and the current log position for each data consumer of the group of data consumers comprises correlating a restart log record identifier for the data consumer to an actual position in the transaction log files and correlating a current log record identifier to an actual position in the transaction log files, and wherein the determined transaction log file distances between the restart log positions and the current log positions of a pair of the one or more pairs of data (e.g. Ofer, see paragraphs [0045-0050], which discloses log chain fingerprint which includes the size of the log file (e.g. byte distance) between of the log files, which are in chronological order, indicating a discrepancy between a first transaction log file and a second transaction log file.). 

As per claim 13, the modified teachings of Ofer with Pareek teaches the method of claim 12, wherein, for a pair of log positions comprising a first log position, in a first transaction log file of the transaction log files, that is before a second log position, in a second transaction log file of the transaction log files, a byte distance between the first log position and the second log position is calculated as a function comprising (i) a first offset number of bytes between the first log position and an end of the first transaction log file, (ii) a second offset number of bytes between a beginning of the second transaction log file and the second log position, and (iii) a total number of bytes in any transaction log files between the first transaction log file and second transaction log file (e.g. Ofer, see paragraphs [0045-0050], which discloses log chain fingerprint which includes the size of the log file (e.g. byte distance) between of the log files, which are in chronological order, indicating a discrepancy between a first transaction log file and a second transaction log file.). 

As per claim 14, the modified teachings of Ofer with Pareek teaches the method of claim 13, wherein the first offset accounts for out-of-order log records in the first transaction log file and the second offset accounts for out-of-order log records in the second transaction log file (e.g. Ofer, see paragraphs [0066-0070], which discloses a divergence .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 12, 2021